Citation Nr: 0820130	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In an unappealed July 1969 rating decision, the RO denied 
the claim of entitlement to service connection for bilateral 
hearing loss.

2.  The evidence added to the record since July 1969, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact of a current hearing loss 
disability that is necessary to substantiate the claim.

3.  The veteran's bilateral hearing loss is not related to 
active service; he demonstrated clinically normal hearing 
upon discharge from service, and the post-service medical 
evidence does not document hearing loss until over 35 years 
following active duty separation.


CONCLUSIONS OF LAW

1.  The July 1969 rating decision which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the July 1969 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  The Board observes that a rating 
decision denying service connection for this disorder was 
issued in July 1969.  At that time, it was determined that 
bilateral hearing loss had not been demonstrated in the 
record, and the claim was denied because hearing loss was not 
shown at separation from service.  He did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  

In November 2005, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  Based on the 
procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final rating 
decision in July 1969 
included service medical records, including a June 1964 
enlistment examination, service treatment records, and in-
service audiometric examinations conducted February 1965, 
January 1966, and December 1967.  

Also of record at the time of the final July 1969 rating 
decision was the veteran's July 1968 separation examination 
showed thresholds for the right ear of no higher than 25 
decibels at 500-4000 Hz, and indicating normal hearing.  The 
separation examination also indicated normal hearing for the 
left ear with thresholds of no greater than 0 decibels.  
Therefore, the claim was denied because no hearing loss was 
shown.  
   
The evidence added to the record since the July 1969 rating 
decision includes 2005 and 2006 private treatment records 
from R.B.C., D.O., which indicated that hearing loss at 4,000 
Hz was consistent with acoustic trauma and was "probably 
service related."  Also, in July 2007, a VA audiometric 
examination was conducted, revealing bilateral hearing loss 
for VA compensation purposes.  
 
The 2005 and 2006 private treatment records had not 
previously been submitted to agency decisionmakers and are 
not cumulative or redundant of other evidence of record.  As 
such, that evidence is new under 38 C.F.R. § 3.156(a).  

Moreover, the July 2007 audiogram reflected impaired hearing 
under 38 C.F.R. § 3.385, which was not shown at the time of 
the last final denial.  Therefore, the evidence relates to an 
unestablished fact of a current hearing loss disability 
necessary to substantiate the claim.  As such, it is found to 
be material.  Accordingly, as the evidence is both new and 
material, the claim is reopened.  

Service Connection for Hearing Loss

Having found that the claim should be reopened, the Board 
will now address the merits of the veteran's claim.  Because 
the RO considered the underlying service connection issue in 
the August 2007 statement of the case, appellate 
consideration of this issue may proceed at this time.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned. 
38 C.F.R. § 3.303(b) (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under 38 C.F.R. § 3.385, hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, there is no dispute that the veteran has 
bilateral hearing loss for VA disability compensation 
purposes.  A July 2007 VA auditory examination revealed that 
his auditory threshold exceeded the 26-decibel minimum at 
three frequencies (1000, 3000, and 4000 Hz) for the right ear 
and at four frequencies (1000, 2000, 3000, and 4000 Hz) for 
the left ear.  

Next, the Board has considered whether the circumstances of 
the veteran's active service are consistent with a finding of 
noise exposure.  See 38 U.S.C.A. § 1154(a).  In this regard, 
his DD Form 214 reflects a military specialty of jet engine 
mechanic, which is suggestive of noise exposure.  Moreover, 
his service treatment records reflect that he complained of 
and sought treatment for noise exposure in December 1967.  
Even though the December 1967 treatment report indicated that 
a subsequent audio examination revealed "normal" findings, 
the Board finds that the veteran was exposed to noise during 
service as a jet engine mechanic.    

However, despite the veteran's exposure to noise during 
active duty, there was no evidence of hearing loss during 
active service.  A comparison of audiometric findings taken 
at the June 1964 enlistment examination and his July 1968 
separation examination revealed a only a slight decrease in 
auditory acuity in one frequency per ear.  Specifically, he 
showed a 5 decibel decrease at 3000 Hz for the right ear and 
a 15 decibel decrease at 4000 Hz for the left ear.  

Even with these decreases, the veteran's hearing was within 
clinically normal limits at the time of the July 1968 
separation examination.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  In fact, the separation examination 
revealed the same or increased decibel levels in all other 
frequencies.  Because no hearing loss was shown at 
separation, the Board finds that there was no chronic in-
service injury or disease as a result of noise exposure 
during active service.

Next, the Board has considered the veteran's allegations of 
continuity of symptoms since active service.  The Board 
acknowledges that he competent to report symptoms of hearing 
loss because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the evidence of record indicates that the veteran 
did not seek medical treatment for hearing loss until October 
2005, more than 35 years after his discharge from service.  
At the time of treatment, he reported a history of in-service 
noise exposure, as well as losing a job with an airline 
because of hearing loss.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Because almost 40 years elapsed before the veteran sought 
medical treatment for bilateral hearing loss after service, 
and there is otherwise no medical or lay evidence of 
complaints of or symptoms of hearing loss from his initial 
claim in April 1969 until 2005, the Board finds that 
continuity of symptoms of hearing loss after service has not 
been shown.  

The Board further finds that the weight of the competent 
evidence indicated that the veteran's bilateral hearing loss 
was not related to active service.  Specifically, in July 
2007, he underwent a VA examination.  Significantly, the 
examiner reviewed the claims file and opined that the 
veteran's bilateral hearing loss was not related to military 
noise exposure.  

The Board acknowledges the 2005 and 2006 private treatment 
records of R.B.C., D.O., which noted that the veteran's 
hearing loss at the 4000 Hz level was "probably service 
related" and was "consistent with acoustic trauma."  
However, unlike the VA examination, the private physician did 
not review service medical records or provide any basis for 
the opinion.  Moreover, there is a suggestion that the 
veteran worked for an airline (he was a jet engine mechanic 
in service) yet he denied occupational noise exposure at the 
time of the VA examination and the private opinion made no 
mention of post-service noise exposure.

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

Moreover, unlike the 2007 VA examination, the private 
physician examiner solely relied on the history and symptoms 
provided by the veteran.  This listing of such symptomatology 
as a part of the history or complaints section of the 
examination report does not equate to a medical nexus opinion 
of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").   

In weighing the medical evidence of record, the Board places 
significant probative value on the review of service medical 
records and clearly-defined reasons and bases provided by the 
2007 VA examiner for concluding that the veteran's hearing 
loss was not related to noise exposure in service.  The 
United States Court of Appeals for Veterans Claims has 
emphasized the need for a disability evaluation examination 
report to be based on a full and accurate understanding of a 
veteran's history.  See Green v. Derwinski, 1 Vet.App. 121 
(1991).   

For these reasons, the Board finds the July 2007 VA 
examination and opinion to be more probative than the 2005 
and 2006 treatment reports provided by the private physician.  
In consideration of the above, the Board finds that the 
weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is not related to active service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss, the Board is unable to 
grant the benefits sought.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the claim is being 
reopened, no further notice is needed under Kent.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  In addition, he 
was afforded a VA medical examination in July 2007 and a 
specific VA medical opinion was provided on the issue.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


